Citation Nr: 0604870	
Decision Date: 02/21/06    Archive Date: 02/28/06

DOCKET NO.  97-22 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for residuals of brain stem 
poisoning (to include claimed frailness of bones causing a 
low back disorder), as a result of exposure to an herbicide 
agent.


REPRESENTATION

Veteran represented by:	D. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel
INTRODUCTION

The veteran had military service from June 1964 to May 1968.  
Service in Vietnam is indicated by the record.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  This case was remanded by the Board in December 
2000 for further development.

In an April 9, 2003, decision, the Board denied entitlement 
to service connection for residuals of brain stem poisoning 
to include related frailness of bones causing a low back 
disorder, as a result of exposure to an herbicide agent.  The 
veteran appealed the decision to the United States Court of 
Appeals for Veterans Claims (Court).  In a March 2004 Order, 
the Court granted a Joint Motion for Remand filed by the 
parties and vacated the Board's April 2003 decision.  

In an October 21, 2004, decision, the Board again denied 
entitlement to service connection for residuals of brain stem 
poisoning to include related frailness of bones causing a low 
back disorder, as a result of exposure to an herbicide agent.  
The veteran again appealed the decision to the Court.  In a 
May 2005 Order, the Court granted a Joint Motion for Remand 
filed by the parties and vacated the Board's October 2004 
decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

In accordance with the recent Joint Motion for Remand, the 
Board observes that the RO should send the veteran and his 
representative a letter that complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2005).  Among other things, the letter 
should explain what, if any, information and medical and lay 
evidence not previously provided to VA is necessary to 
substantiate the veteran's claim for service connection for 
residuals of brain stem poisoning (to include claimed 
frailness of bones causing a low back disorder), as a result 
of exposure to an herbicide agent.  The letter should also 
indicate which portion of the evidence, if any, is to be 
provided by the veteran and which portion, if any, VA will 
attempt to obtain on his behalf.  Lastly, the letter should 
request that the veteran provide any evidence in his 
possession that pertains to the claim.  

In addition, the Board observes that the record is unclear as 
to whether the veteran currently has any residuals of brain 
stem poisoning as a result of exposure to an herbicide agent.  
In this regard, a March 1997 entry in the VA medical records 
notes that back pain is common in patients with exposure to 
Agent Orange and that such patients, like the veteran, also 
have multiple reactivated viruses.  The entry further notes 
that the veteran has reactivated Epstein-Barr, Herpes I and 
Herpes II viruses, and cytomegalovirus, and concludes that 
the veteran has four reactivated viruses that can affect 
immune function and irritate the brain stem and limbic area.  
In addition, a January 2002 VA neurological examination 
report reflects that there is no evidence of brain stem 
poisoning but also notes that the veteran's problems with 
brain stem functioning could be produced by his history of 
substance abuse with alcohol.  Given the ambiguity, the Board 
observes that the RO should schedule the veteran for a VA 
neurological examination to determine whether he currently 
has any residuals of brain stem poisoning and whether they 
are due to exposure to an herbicide agent in service.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  With respect to the issue of 
entitlement to service connection for 
residuals of brain stem poisoning (to 
include claimed frailness of bones 
causing a low back disorder), as a result 
of exposure to an herbicide agent, the RO 
should send the veteran and his 
representative a letter that complies 
with the notification requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Among other things, the 
letter should explain what, if any, 
information and medical and lay evidence 
not previously provided to VA is 
necessary to substantiate the veteran's 
claim.  The letter should also indicate 
which portion of the evidence, if any, is 
to be provided by the veteran and which 
portion, if any, VA will attempt to 
obtain on his behalf.  Lastly, the letter 
should request that the veteran provide 
any evidence in his possession that 
pertains to the claim. 

2.  Thereafter, the RO should schedule 
the veteran for a VA neurological 
examination to determine the nature, 
extent, and etiology of any residuals of 
brain stem poisoning found, to include 
claimed frailness of bones causing a low 
back disorder.  The veteran's claims 
file, to include a copy of this Remand, 
should be made available to and reviewed 
by the examiner.  The examination report 
should reflect that such review was 
accomplished.  The review should 
specifically include the March 1997 entry 
in the VA medical records noting that 
back pain is common among Agent Orange 
veterans and that the veteran's 
reactivated viruses can affect immune 
function and irritate the brain stem and 
limbic area.  All indicated tests should 
be performed and all findings should be 
reported in detail.  

If residuals of brain stem poisoning (to 
include claimed frailness of bones 
causing a low back disorder) are found, 
the examiner, based on examination 
findings, medical principles, and 
historical records, including service 
medical records, should specifically 
state whether the veteran's current 
residuals are related to service, to 
include exposure to an herbicide agent.  
The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached.

3.  After the foregoing, the RO should 
readjudicate the issue of entitlement to 
service connection for residuals of brain 
stem poisoning (to include claimed 
frailness of bones causing a low back 
disorder), as a result of exposure to an 
herbicide agent.  

4.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate opportunity for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

 
 
 
 


